DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. Meggan F. Duffy (Reg. No. 46,674) on 07/01/22.
The application has been amended as follows: 
1. (Currently Amended) An inspection system for a drug container for the identification of foreign matter, the system comprising:
	a camera device including a lens;
	a robot having a portion movable along a linear path and portions movable relative to one another, the camera device aligned with a longitudinal axis of the drug container, such that the camera device is configured to capture a series of images of an interior surface of a sidewall and/or a bottom wall of the drug container while the robot causes relative movement between the camera device and the drug container along the linear path; and
	a control circuit in communication with the camera device, the control circuit including a processor, a memory, and logic stored on the memory and executable by the processor to receive the series of images from the camera device and process the series of images to identify foreign matter shown in the images, wherein the portion of the robot comprises a vertical portion, and the portions include the vertical portion, a depth portion, and a width portion.
4. (Currently Amended) The inspection system of claim 1, wherein the is configured to move the camera device along a row of drug containers and [[a]] the width portion is configured to move the camera device over to adjacent rows of drug containers.
11. (Currently Amended)  A method of inspecting a drug container for foreign matter, the method comprising:
	orienting a camera device along a longitudinal axis of a drug container;
	moving the camera device via a robot having portions movable relative to one another or the drug container along the longitudinal axis;
	operating the camera device to capture a series of images of an interior surface of a sidewall of the drug container; 
processing the series of images with a control circuit to identify foreign matter shown in the series of images; and 
moving the camera device along the longitudinal axis including one or more of: (1) operating the robot to move a portion thereof along a linear path: and (2) operating the robot to move the camera device with one or more of a depth portion or a width portion.
12. (Currently Amended)  The method of claim 11, wherein moving the camera device along the longitudinal axis including 
13. (Currently Amended)  The method of claim 12, wherein operating the robot to move the camera device with the depth portion comprises operating the robot to move the camera device along a row of drug containers with [[a]] the depth portion and operating the robot to move the camera device with the width portion comprises operating the robot to move the camera device to adjacent rows of drug containers with [[a]] the width portion.


The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious an inspection system for a drug container for the identification of foreign matter comprising all the specific elements with the specific combination including a control circuit in communication with the camera device, the control circuit including a processor, a memory, and logic stored on the memory and executable by the processor to receive the series of images from the camera device and process the series of images to identify foreign matter shown in the images, wherein the portion of the robot comprises a vertical portion, and the portions include the vertical portion, a depth portion, and a width portion in set forth of claim 1, wherein dependent claims 2-10 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method of inspecting a drug container for foreign matter comprising all the specific elements with the specific combination including of processing the series of images with a control circuit to identify foreign matter shown in the series of images; and moving the camera device along the longitudinal axis including one or more of: (1) operating the robot to move a portion thereof along a linear path: and (2) operating the robot to move the camera device with one or more of a depth portion or a width portion in set forth of claim 11, wherein dependent claims 12-20 are allowable by virtue of dependency on the allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 01, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886